JUDGMENT

This appeal from a judgment of the United States District Court for the District of Columbia was presented to the court, was argued and briefed by counsel. The court has accorded the issues full consideration and has determined they do not warrant a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that the appeal is dismissed for lack of jurisdiction.
The district court has ordered two accountings that have not been completed. Its order, therefore, is not a final decision for the purposes of 28 U.S.C. § 1291. See Fidelity Storage Co. v. Jaques, 62 F.2d 876, 877 (D.C.Cir.1932); Hain Pure Food Co. v. Sona Food Products Co., 618 F.2d 521, 522 (9th Cir.1980). This court will not have appellate jurisdiction over this case under § 1291 until the accountings are completed and adjudicated, or the district judge determines that no further relief will be granted. The necessary proceedings should be completed expeditiously.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.